DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/771,095, filed on 9 June 2020.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 25 October 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2018/0012069).

Regarding claim 1, Chung et al. disclose a biometric identification apparatus, comprising: 
a light-transmissible plate (Figure 33, CG), a light filtering module (Figure 30, 2020), a display member (Figure 33, OLED) and a photodetection member (Figure 30, 2030); 
wherein said display member is configured to emit light, and the light is reflected by a surface of said light-transmissible plate to form an original reflected light (See paragraph [0180], for example. Figure 30, light from OLEDs will be reflected by a surface of the cover glass when a finger is touching.); 
wherein said light filtering module is configured to filter the original reflected light to obtain a light with a traveling direction in a predetermined angle range (Figure 30 shows 2020 filters the light and since the reflected light can only travel through the holes then only light with a traveling direction in a predetermined angle range will pass through.), and said photodetection member is configured to receive the light filtered by said light filtering module (Figure 30 shows 2030 will receive light filtered by 2020.). 

Regarding claim 15, Chung et al. disclose the biometric identification apparatus according to Claim 1, further comprising a processing circuitry, wherein said processing circuitry is configured to generate physiological characteristic image information according to the light received by said photodetection member (Figure 33, 2220 and paragraphs [0194]-[0196]. A fingerprint is a physiological characteristic image.).

Regarding claim 20, this claim is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0012069) in view of Choi et al. (WO 2017/188715 A2).

Regarding claim 18, Chung et al. disclose the biometric identification apparatus according to Claim 1, wherein said photodetection member includes a plurality of photodetection regions arranged in an array (Figure 30, 2030 sensor pixels and paragraph [0178].) and each of said photodetection regions is provided with a photodetection sensor (Paragraph [0178], PD)
Chung et al. fail to explicitly teach wherein each of said photodetection regions is provided with a pixel thin film circuit.
Choi et al. disclose wherein a photodetection member includes a plurality of photodetection regions arranged in an array (Figure 1b, for example, shows an array.), and each of said photodetection regions is provided with a pixel thin film circuit (Figure 6, SW) and a photodetection sensor (Figure 6, PT).
Thus, Chung et al. and Choi et al. each disclose a biometric identification apparatus having a photodetection member. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the pixel thin film circuit and photodetection sensor of Choi et al. could have been substituted for the photodetection sensor of Chung et al. because both the photodetection members serve the purpose of detecting light to produce fingerprint images. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing detection of the reflected light.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pixel thin film circuit and photodetection sensor of Choi et al. for the photodetection sensor of Chung et al. according to known methods to yield the predictable result of providing a photodetection member for detecting the reflected light.

Regarding claim 19, Chung et al. and Choi et al. disclose the biometric identification apparatus according to Claim 18, wherein said photodetection sensor of each of said photodetection regions includes a photodetection transistor (Choi et al.: Figure 6, PT), said photodetection transistor includes a source, a drain and a semiconductor layer, a leakage current channel is formed between the source and the drain, and said semiconductor layer is disposed in said leakage current channel (Choi et al.: Figure 6 and see the final paragraph of page 37 of the provided foreign document and translation, which recites: “Referring to the operation of the light emitting fingerprint recognition panel 100, since the ridge portion of the fingerprint is in contact with the upper surface of the unit light emitting / receiving pixel on the left side, a large amount of light emitted from the light emitting element 112L causes The light is reflected by the dermis inside the ridge and received in the channel region A of the phototransistor 113P constituting the light receiving portion. On the other hand, in the unit light-receiving pixel on the right side, there is a slight gap between the upper surface and the valleys V of the fingerprint, so that only a relatively small amount of light emitted from the light-emitting element is received by the photo transistor PT of the pixel. do. If the same input voltage is applied to the source or drain electrode 103P of the photo transistor PT of each pixel during light emission, and the gate OFF signal is applied to their gate electrode 102P, they are the channel region A. Different leakage currents are generated depending on the amount of light received.”).

Allowable Subject Matter

Claims 2-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 2 is that the claim recites “wherein said light filtering module includes an optical member; wherein said optical member is configured to filter out a portion of the original reflected light with an incidence angle on a surface of said optical member smaller than a second critical angle, so as to obtain a second reflected light, the second reflected light is received by said photodetection member, and the second critical angle is a minimum incident angle at which the light emitted by said display member is totally reflected by said surface of said light-transmissible plate” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Claims 3, 9-10 and 16-17 are objected to due to their dependency from claim 2.

The primary reasons for indicating allowable subject matter in claim 4 is that the claim recites “wherein: said light filtering module includes a first optical member and a second optical member; said first optical member is configured to filter out a portion of the original reflected light with an incidence angle on a surface of said first optical member greater than a first critical angle, so as to obtain a first reflected light, and the first critical angle is a minimum incident angle at which the original reflected light is totally reflected by said surface of said first optical member; and said second optical member is configured to filter out a portion of the first reflected light with an incidence angle on a surface of said second optical member smaller than a second critical angle, so as to obtain a second reflected light, and the second critical angle is a minimum incident angle at which the light emitted by said display member is totally reflected by said surface of said light-transmissible plate” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Claims 5-6 and 11-13 are objected to due to their dependency from claim 4.

The primary reasons for indicating allowable subject matter in claim 7 is that the claim recites “wherein: said light filtering module includes an optical member; said optical member is configured to filter out a portion of the original reflected light with an incidence angle on a surface of said optical member greater than a first critical angle, so as to obtain a first reflected light, the first reflected light is received by said photodetection member and the first critical angle is a minimum incident angle at which the original reflected light is totally reflected by said surface of said optical member” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
 
Claims 8 and 14 are objected to due to their dependency from claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
26 September 2022